     Case 2:21-cv-11355-MAG-CI ECF No. 4, PageID.34 Filed 07/23/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
BRENT ALAN OWINGS,

        Petitioner,                                    Civil Action No.
                                                       21-CV-11355

                                                       HONORABLE MARK A. GOLDSMITH
v.                                                     UNITED STATES DISTRICT JUDGE

MINIARD,

      Respondent,
____________________________________/

                         OPINION & ORDER
(1) GRANTING MOTION TO STAY PROCEEDINGS AND HOLD IN ABEYANCE THE
PETITION FOR WRIT OF HABEAS CORPUS (Dkt. 2) AND (2) ADMINISTRATIVELY
                         CLOSING THE CASE

        Petitioner Brent Alan Owings, confined at the Saginaw Correctional Facility in Freeland,

Michigan, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. In his pro se

application, Petitioner challenges his convictions for first-degree home invasion, Mich. Comp.

Laws § 750.110a(2), and assault with intent to do great bodily harm less than murder, Mich. Comp.

Laws § 750.84. Petitioner has also filed a motion to hold the petition in abeyance in order to permit

him to return to the state courts to file a post-conviction motion to exhaust claims (Dkt. 2).

        For the reasons that follow, the Court will hold the petition in abeyance and will stay the

proceedings under the terms discussed below to permit Petitioner to return to the state courts to

exhaust additional claims, failing which the petition shall be dismissed without prejudice. The

Court will also administratively close the case.

        Petitioner was convicted of the above offenses following a jury trial in the Oakland County

Circuit Court. Petitioner’s conviction was affirmed on appeal. People v. Owings, No. 340111

(Mich. Ct. App. Mar. 14, 2019); leave denied, 939 N.W.2d 251 (Mich. 2020).


                                                   1
  Case 2:21-cv-11355-MAG-CI ECF No. 4, PageID.35 Filed 07/23/21 Page 2 of 5




       Petitioner filed the petition for writ of habeas corpus on May 27, 2021. Petitioner seeks

habeas relief on 12 grounds. By his own admission, Petitioner’s ninth through twelfth claims have

yet to be exhausted.

       The instant petition is subject to dismissal because Petitioner, by his own admission, has

failed to exhaust several of his claims with the state courts.

       As a general rule, state prisoners seeking federal habeas relief must first exhaust their

available state court remedies before raising a claim in federal court. 28 U.S.C. § 2254(b)–(c).

See Picard v. Connor, 404 U. S. 270, 275–278 (1971). Although exhaustion is not a jurisdictional

matter, “it is a threshold question that must be resolved” before a federal court can reach the merits

of any claim contained in a habeas petition. See Wagner v. Smith, 581 F. 3d 410, 415 (6th Cir.

2009). Therefore, each claim must be reviewed by a federal court for exhaustion before any claim

may be reviewed on the merits by a federal court. Id. Federal district courts must dismiss mixed

habeas petitions containing both exhausted and unexhausted claims. See Pliler v. Ford, 542 U.S.

225, 230 (2004).

       Petitioner’s habeas application is subject to dismissal because it contains claims that have

yet to be exhausted with the state courts. The Court is concerned that the outright dismissal of the

petition, even without prejudice, might result in preclusion of consideration of Petitioner’s claims

in this Court due to the expiration of the AEDPA’s one-year statute of limitations. See 28 U.S.C.

§ 2244(d)(1). The U.S. Supreme Court has suggested that a habeas petitioner who is concerned

about the possible effects of his state post-conviction filings on the AEDPA’s statute of limitations

could file a “protective” petition in federal court, as Petitioner appears to have done, and then ask

for the petition to be held in abeyance pending the exhaustion of state post-conviction remedies.

See Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005). A federal court may stay a federal habeas



                                                  2
  Case 2:21-cv-11355-MAG-CI ECF No. 4, PageID.36 Filed 07/23/21 Page 3 of 5




petition and hold further proceedings in abeyance pending resolution of state court post-conviction

proceedings, provided there is good cause for failure to exhaust claims and that the unexhausted

claims are not “plainly meritless.” Rhines v. Weber, 544 U.S. 269, 278 (2005).

        Petitioner’s claims do not appear to be “plainly meritless.” Wagner, 581 F.3d at 419.

Further, Petitioner asserts that he did not raise these claims in the state courts due to the ineffective

assistance of appellate counsel. Id. at 419 n.4, 5. Petitioner also has alleged good cause for failing

to raise his ineffective assistance of appellate counsel claim earlier, because state post-conviction

review would be the first opportunity that he had to raise this claim in the Michigan courts. See

Guilmette v. Howes, 624 F. 3d 286, 291 (6th Cir. 2010). Finally, it does not appear that Petitioner

has engaged in “intentionally dilatory tactics.” See Rhines, 544 U.S. at 278.

        When a district court determines that a stay is appropriate pending exhaustion of state court

remedies, the district court “should place reasonable time limits on a petitioner’s trip to state court

and back.” Id. To ensure that Petitioner does not delay in exhausting his state court remedies, the

Court imposes upon Petitioner time limits within which he must proceed. See Palmer v. Carlton,

276 F.3d 777, 781 (6th Cir. 2002). Petitioner must present his claims in state court by filing a

post-conviction motion for relief from judgment with the state trial court within sixty days from

the date of this Order. See id. Further, he must ask this Court to lift the stay within sixty days of

exhausting his state court remedies. Id. “If the conditions of the stay are not met, the stay may

later be vacated nunc pro tunc as of the date the stay was entered, and the petition may be

dismissed.” Id. (punctuation modified).

        Finally, to avoid administrative difficulties, the Court directs the Clerk of Court to close

this case for statistical purposes only. Nothing in this order or in the related docket entry shall be




                                                   3
  Case 2:21-cv-11355-MAG-CI ECF No. 4, PageID.37 Filed 07/23/21 Page 4 of 5




considered a dismissal or disposition of this matter. See Sitto v. Bock, 207 F. Supp. 2d 668, 677

(E.D. Mich. 2002).

       Petitioner’s motion to hold his petition in abeyance (Dkt. 2) is granted, in accordance with

the following terms. Petitioner may file a motion for relief from judgment with the state trial court

within 60 days of receipt of this Court’s order. If Petitioner fails to file a motion for relief from

judgment with the state courts by that date, the Court will dismiss the present petition without

prejudice. If Petitioner files a motion for relief from judgment, he shall notify this Court that such

motion papers have been filed in state court. The case shall then be held in abeyance pending the

Petitioner’s exhaustion of the claim or claims. Petitioner shall re-file his habeas petition within 60

days after the conclusion of the state court post-conviction proceedings. Petitioner is free at that

time to file an amended habeas petition which contains any newly exhausted claims.

       Failure to comply with any of the conditions of the stay could result in the dismissal of the

habeas petition. Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

       The Clerk of Court is directed to close this case for statistical purposes only. Nothing in

this order or in the related docket entry shall be considered a dismissal or disposition of this matter.

Sitto, 207 F. Supp. 2d at 677. Upon receipt of a motion to reinstate the habeas petition following

exhaustion of state remedies, the Court may order the Clerk to reopen this case for statistical

purposes.

       SO ORDERED.

Dated: July 23, 2021                                   s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge




                                                   4
  Case 2:21-cv-11355-MAG-CI ECF No. 4, PageID.38 Filed 07/23/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on July 23, 2021.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                5
